DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 4/21/22:
Claims 1 – 5 are pending in the application.  
Claim 1 has been amended.  
Claims 1 - 5 are currently under examination.  
Claims 6 - 7 are cancelled.  
The double patenting rejection is withdrawn due to approval of the terminal disclaimer.  
The rejection under 35 U.S.C. 103 (a) is upheld.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060051304 to Peng et al. hereinafter “Peng” and as evidenced by US 4316824 to Pancheri, Eugene J., hereinafter “Pancheri”.  

Peng is directed to inference pigments having novel color effects and to articles and compositions containing these pigments [0003].  

Regarding claims 1 – 3 and 5, Peng teaches the use of interference pigments which can comprise a base substrates such as natural and/or synthetic mica [0011].  This base substrate has high and/or low refractive index layers on top of the substrate [0013].  These layers can comprise high refractive index layers such as TiO2, Fe3O4, Fe2O3, CrO3, CuO and Cu2O.  These are metal oxides of titanium, iron, copper and chromium.  Also see at least [0016 – 0019].  These interference pigments are equivalent to applicant’s glitter composed of mica with a metal oxide coating.  Peng shows that the interference particles can comprise commercially available particles like Timiron® Super Color pigments and Timiron® Splendid Color pigments which have a particle size range of 10 – 60 microns [0048].  Peng teaches that these interference pigments can be used in applications such as liquid soap, shower gel, body wash, shampoo and conditioners [0040].  

Peng teaches that all use levels of the interference pigments are contemplated, for example in parts by weight 99:1 to 1:99 to obtain the desired color effect [0044].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.") See MPEP 2144.05.  

The evidentiary reference to Pancheri discloses the composition of liquid soap formulations that comprise a) an anionic surfactant (surface active agent) such as ammonium alkyl sulfates, b) a suds stabilizer (film forming agent) such as coconut alkyldimethyl amine oxide and c) water (1: 65 – 3: 7 and Example 1).  Liquid soap is capable of forming bubbles.  Suds are bubbles.  The liquid detergent of Pancheri is directed to aqueous high sudsing liquid detergent compositions.  The composition of Pancheri is capable of forming bubbles (suds) when a ring is dipped in the composition and then air is forced through the ring.  

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the interference pigments of Peng into liquid soap solutions to produce applicant’s invention as it is directly taught by Peng.  Peng teaches the use of interference pigments which can comprise a base substrates such as natural and/or synthetic mica [0011].  

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments

Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive.  Applicant argues that Peng does not mention any bubbles.  In response to applicant's argument that Peng does not mention bubbles, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Applicant argues that the use of mica in liquid soap is accidental and not enabled since it would not make the glitter visible.  This argument is not persuasive. Peng teaches the use of interference pigments which can comprise a base substrates such as natural and/or synthetic mica [0011].  This base substrate has high and/or low refractive index layers on top of the substrate [0013].  These layers can comprise high refractive index layers such as TiO2, Fe3O4, Fe2O3, CrO3, CuO and Cu2O.  These are metal oxides of titanium, iron, copper and chromium.  Also see at least [0016 – 0019].  These interference pigments are equivalent to applicant’s glitter composed of mica with a metal oxide coating.  Peng teaches that these interference pigments can be used in applications such as liquid soap, shower gel, body wash, shampoo and conditioners [0040].  These applications are bubble / suds generating compositions.  Since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  (MPEP 716.07)

Applicant argues that the liquid soap has too high a viscosity for being considered a bubble forming composition.  This is non-persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., low viscosity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant argues that there is no teaching of any concentrations of the glitter within the composition.  This is non-persuasive.  Peng teaches that all use levels of the interference pigments are contemplated, for example in parts by weight 99:1 to 1:99 to obtain the desired color effect [0044].  

In the future please underline limitations added to a claim and use a strikethrough or brackets to indicated deletions.  Also, indicate the areas of support in the specification or drawings for added limitations in your arguments.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										6/17/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759